Citation Nr: 9913521	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis, right knee, post operative, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for the 
appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's traumatic arthritis, right knee, post 
operative, is not productive of more than a slight limitation 
of motion, due to pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic arthritis, right knee, post operative, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
right knee disorder.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Service connection for traumatic arthritis, right knee, post 
operative, mild, was granted by a September 1945 rating 
decision and a 10 percent rating was assigned effective from 
September 4, 1945.  A 10 percent rating has remained in 
effect therefrom.  A disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.  38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951(b) (1998).

VA hospitalization and treatment records dated from July 1988 
to June 1998 reveal no complaints of, or treatment for, right 
knee problems until July 1997, when the veteran also filed 
his current claim for an increased evaluation.  These records 
reveal a June 1995 notation which indicates the veteran was 
discharged from the HRM/OPT program for lack of participation 
and no attendance for the previous three months.  These 
records are also significant for a diagnosis, in July 1997, 
of a history of a total bilateral hip replacement.  The July 
1997 VA outpatient examination of the veteran's right knee 
revealed the veteran's complaints of increased pain with 
walking and weight bearing, and swelling, mostly in the 
evening.  Upon physical examination bilateral knee effusion, 
crepitus, and reduced flexion in the right knee were found.  
The diagnosis was bilateral knee arthritis.

During a March 1998 VA orthopedic examination, the veteran 
reported that the right knee bothered him predominantly when 
the weather was bad.  He reported taking aspirin for the 
pain, and periodically wore a soft knee brace.  Upon physical 
examination his gait was noted to be normal.  Range of motion 
testing of the right knee revealed 0 degrees of extension and 
105 degrees of flexion.  The right knee joint was noted to be 
larger than the left, and showed some deformity.  No soft 
tissue swelling was found, no ligament instability was found, 
and the ballottment was negative.  Significant crepitus was 
found, as was pain on movement.  An X-ray report noted 
minimal degenerative arthritic changes of both knees with 
osteophyte formation.  A small irregular elongated joint 
calcification was noted in both knees.  There was no 
fracture, dislocation or destructive bone changes revealed.  
The impressions were chondrocalcinosis of both knees and 
minimal degenerative arthritic changes of both knees, 
especially the right.  The diagnosis was arthritis of the 
right knee.

In an April 1998 statement the veteran reported that he could 
not walk as long as he used to, and steps "must be done one 
at a time."

A VA outpatient treatment record dated in May 1998 shows that 
the veteran complained of right knee pain.  It was noted that 
the veteran had arthritis of both knees status post trauma to 
the right hip and removal of cartilage from the right knee.  
Another VA treatment record dated in June 1998 demonstrates 
that X-ray of the right knee showed advanced degenerative 
arthritis with calcified cartilage.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO has rated the veteran's current right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 
that code, slight subluxation or lateral instability is rated 
10 percent, whereas moderate and severe subluxation or 
lateral instability are rated 20 and 30 percent, 
respectively.  There is medical evidence of pain on motion of 
the knee.  However, the VA examination and treatment records 
reveal no subluxation or instability of the right knee.  
There is no medical evidence of frequent locking of the knee 
(38 C.F.R. § 4.71a, DC 5258).  The Board finds that, in the 
absence of any current clinical evidence of instability or 
subluxation, the overall degree of impairment, within the 
meaning of Code 5257, is less than slight.  This does not end 
the Board's inquiry, as the veteran's service-connected right 
knee disability also includes degenerative arthritis with 
painful motion of the knee.

There is X-ray evidence to show that the veteran has minimal 
degenerative arthritis of the right knee.  This has been 
noted to be the result of traumatic arthritis.  Traumatic 
arthritis, substantiated by X-ray findings, is rated under DC 
5010.  That code provides that traumatic arthritis is to be 
rated as degenerative arthritis.  Degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5003.  
The Court held, in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint ... caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59.  The normal range of motion of the knee is 0 degrees 
extension and 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (1998).

As the veteran's right knee flexion has been found to be 105 
degrees during the March 1998 VA examination, his evaluation 
under the criteria of DC 5260 would be noncompensable.  
Flexion must be limited to 45 degrees for a 10 percent 
evaluation under this code.  As his right knee extension has 
been found to be 0 degrees during VA examination, his 
evaluation under the criteria of DC 5261 would also be 
noncompensable.  Extension must be limited to 10 degrees for 
a 10 percent evaluation under this code.  As DC 5259 would 
allow only a 10 percent rating for removal of semilunar 
cartilage, symptomatic (assuming such was the case during the 
surgery on his knee), he cannot obtain a higher rating than 
is currently assigned, based upon that code.  While the 
veteran is not entitled to a compensable rating under the 
range of motion codes, a 10 percent rating is warranted for 
painful motion of the right knee under Lichtenfels, supra.  
However, since there is no clinical evidence of instability, 
subluxation, or overall left knee impairment within the 
meaning of DC 5257, and there is no clinical evidence of 
frequent locking (DC 5258), his 10 percent rating for 
arthritis of the right knee with painful, noncompensable 
limitation of motion fully compensates the veteran for the 
totality of his right knee disability.

In summary, the veteran's service-connected right knee 
disability is productive of degenerative arthritis and pain 
on motion, but is not productive of subluxation or lateral 
instability, recurrent locking, flexion limited to less than 
60 degrees, or extension limited to more than 5 degrees.  
There is no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a higher rating under the cited 
legal authority.  Pursuant to 38 C.F.R. § 4.45, the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, the VA physician who 
performed the compensation examination in March 1998 
indicated that the range of motion of the right knee was 
limited to the range reported (0 to 105 degrees) by pain.  
That is, the veteran could only flex his knee as far as 105 
degrees before it became painful.  The only other additional 
pain apparently occurs with ambulation, stair climbing or 
cold temperatures.  Since there is no medical evidence of 
current instability or subluxation of the right knee, the 
Board is unable to conclude that the symptomatology equates 
to even a slight impairment.  The Board has also considered 
whether these latter symptoms could support a higher rating 
under the range of motion codes but, since the veteran's 
current 10 percent rating is already in effect for painful 
motion due to arthritis, the medical evidence would have to 
show that the weakness and pain due to quadriceps atrophy 
(which has not been shown) upon greater resistance results in 
a significant increase in limitation of motion; flexion would 
have to be limited to less than 45 degrees, or extension 
would have to be limited to more than 10 degrees.  There is 
nothing in the examination reports or other medical evidence 
on file to indicate such functional limitation due to pain, 
weakness, or any other symptom.

Therefore, the Board finds the veteran's traumatic arthritis, 
right knee, post operative, is best rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Consequently, the Board finds the preponderance of the 
evidence is against a rating in excess of 10 percent for that 
disability.

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disability, standing 
alone, presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards, requiring referral to the appropriate 
officials for consideration of an extraschedular evaluation.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service connected disability, as to render impractical the 
application of the regular schedular standards.  In that 
regard the Board notes that no medical records of complaints 
of, or treatment for, the right knee disability have been 
presented from a VA examination report dated in April 1948 to 
July 1997.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for traumatic arthritis, right knee, 
post operative, currently evaluated as 10 percent disabling, 
is denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

